Case 16-04052   Doc 86-6    Filed 03/19/19 Entered 03/19/19 16:55:20   Desc Exhibit
                           Redacted Exhibit A Page 1 of 5
Case 16-04052   Doc 86-6    Filed 03/19/19 Entered 03/19/19 16:55:20   Desc Exhibit
                           Redacted Exhibit A Page 2 of 5
Case 16-04052   Doc 86-6    Filed 03/19/19 Entered 03/19/19 16:55:20   Desc Exhibit
                           Redacted Exhibit A Page 3 of 5
Case 16-04052   Doc 86-6    Filed 03/19/19 Entered 03/19/19 16:55:20   Desc Exhibit
                           Redacted Exhibit A Page 4 of 5
Case 16-04052   Doc 86-6    Filed 03/19/19 Entered 03/19/19 16:55:20   Desc Exhibit
                           Redacted Exhibit A Page 5 of 5
